DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,5-13,15-20,1,2 of copending Application No. 16/806,903.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are an obvious subset of the limitations presented in claims 1-3,5-13,15-20,1,2 of copending Application No. 16/806,903.
This is a provisional obviousness-type double patenting rejection.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
App. No. 16/806,903
1
2
3
5
6
7
8
9
10
11
12
13
15
16
17
18
19
20
1
2


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of copending Application No. 16/806,903.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of copending Application No. 16/806,903
1. A method of synchronizing a laser emitter, the method comprising:
1. A method of mitigating backscatter noise in a Lidar system, the method comprising:
transmitting a first code of a first wavelength from the laser emitter;
transmitting a first signal of a first wavelength from a laser emitter;
receiving, at a variable waveplate or other filter, the first code;
receiving, at a variable waveplate or other filter, the first signal;
filtering, with a first wavelength filter switch, the first code received by the variable waveplate or other filter;
filtering, with a first wavelength filter switch, the first signal received by the variable waveplate or other filter;
receiving the filtered first code with a receiver sensor;
receiving the filtered first signal with a receiver sensor; 
transmitting a second code of a second wavelength from the laser emitter;
transmitting a second signal of a second wavelength from the laser emitter; 
receiving the second code with the variable waveplate or other filter;
receiving the second signal with the variable waveplate or other filter;
filtering the second code with the first wavelength filter switch;
filtering the second signal with the first wavelength filter switch;
receiving the filtered second code with the receiver sensor;
receiving the filtered second signal with the receiver sensor;
and based on the received filtered first and second codes, synchronizing the laser emitter.
and based on the received filtered first and second signals, determining a distance of a target.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of copending Application No. 16/806,903.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of copending Application No. 16/806,903, as anticipation of all limitations is tantamount to obviousness.

	The following table illustrates a mapping of the limitations of claim 10 of the present application when compared against the limitations of claim 11 of copending Application No. 16/806,903.  The differences have been bolded for purposes of clarity.
Claim 10 of Present Application
Claim 11 of copending Application No. 16/806,903
10. A communication system, the communication system comprising: 
11. A Lidar system, the Lidar system comprising: 
a laser emitter transmitting a first code of a first wavelength; 
a laser emitter transmitting a first signal of a first wavelength; 
a variable waveplate or other filter receiving the first code;
a variable waveplate or other filter receiving the first signal; 
a first wavelength filter switch filtering the first code received by the variable waveplate or other filter, wherein the first wavelength filter switch passes the first code at a first time; 
a first wavelength filter switch filtering the first signal received by the variable waveplate or other filter, wherein the first wavelength filter switch passes the first signal at a first time; 
a receiver sensor receiving the filtered first code;
a receiver sensor receiving the filtered first signal;
the laser emitter transmitting a second code of a second wavelength; 
the laser emitter transmitting a second signal of a second wavelength;
the variable waveplate or other filter receiving the second code;
the variable waveplate or other filter receiving the second signal;
the first wavelength filter switch filtering the second code received by the variable waveplate or other filter, wherein the first wavelength filter switch passes the second code at a second time;
the first wavelength filter switch filtering the second signal received by the variable waveplate or other filter, wherein the first wavelength filter switch passes the second signal at a second time;
the receiver sensor receiving the filtered second code;
the receiver sensor receiving the filtered second signal;
and a processor synchronizing the laser emitter based on the received filtered first and second codes.
and   a processor determining a distance of a target based on the received filtered first and second signals.


	As the table above illustrates, all the limitations of claim 10 of the present application are taught by claim 11 of copending Application No. 16/806,903.  
Thus, claim 10 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 11 of copending Application No. 16/806,903, as anticipation of all limitations is tantamount to obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The power has been rendered indefinite by the use of the term ”high”.
The term “high” in claim 12 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The power has been rendered indefinite by the use of the term ”high”.
	The following table illustrates a mapping of the limitations of claim 19 of the present application when compared against the limitations of claim 1 of copending Application No. 16/806,903.  The differences have been bolded for purposes of clarity.
Claim 19 of Present Application
Claim 1 of copending Application No. 16/806,903
19. A communication system, comprising: 
1. A method of mitigating backscatter noise in a Lidar system, the method comprising:
transmitting a first temporal code of a first wavelength and a first amplitude from a laser emitter;
transmitting a first signal of a first wavelength from a laser emitter;
receiving, at a variable waveplate or other filter, the first temporal code;
receiving, at a variable waveplate or other filter, the first signal;
filtering, with a first wavelength filter switch, the first temporal code received by the variable waveplate or other filter;
filtering, with a first wavelength filter switch, the first signal received by the variable waveplate or other filter;
receiving the filtered first temporal code with a receiver sensor;
receiving the filtered first signal with a receiver sensor; 
transmitting a second temporal code of a second wavelength and a second amplitude from the laser emitter;
transmitting a second signal of a second wavelength from the laser emitter; 
receiving the second temporal code with the variable waveplate or other filter;
receiving the second signal with the variable waveplate or other filter;
filtering the second temporal code with the first wavelength filter switch;
filtering the second signal with the first wavelength filter switch;
receiving the filtered second temporal code with the receiver sensor;
receiving the filtered second signal with the receiver sensor;
and decoding the received filtered first and second temporal codes.
and based on the received filtered first and second signals, determining a distance of a target.


	As the table above illustrates, all the limitations of claim 19 of the present application are taught by claim 1 of copending Application No. 16/806,903.  
Thus, claim 19 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of copending Application No. 16/806,903, as anticipation of all limitations is tantamount to obviousness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,9-11,13,18,19,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaChapelle(US 2018/0284228).
Considering Claim 1 LaChapelle discloses a method of synchronizing a laser emitter, the method comprising: transmitting a first code of a first wavelength from the laser emitter(See Paragraph 135, 142,143, Fig. 14,15  i.e. transmitting a first code(which is the output signal encoded by light module(752 of fig. 14)) of a first wavelength from the laser emitter(780 of fig. 14)(804 of fig. 15)); receiving, at a variable waveplate or other filter, the first code(See Paragraph 135,136, Fig. 14  i.e. receiving, at a variable waveplate or other filter(782A), the first code); filtering, with a first wavelength filter switch, the first code received by the variable waveplate or other filter(See Paragraph 136, Fig. 14  i.e. filtering, with a first wavelength filter switch(782B), the first code received by the variable waveplate or other filter(782A)); receiving the filtered first code with a receiver sensor(See Paragraph 135, Fig. 14  i.e. receiving the filtered first code with a receiver sensor(784)); transmitting a second code of a second wavelength from the laser emitter(See Paragraph 143,144, Fig. 14,15  i.e. selecting and transmitting a second code(which is the output signal encoded by light module(754 of fig. 14)) of a second wavelength(new wavelength(step 812 of fig. 15)) from the laser emitter(758 of fig. 14)); receiving the second code with the variable waveplate or other filter(See Paragraph 136, Fig. 14  i.e. receiving the second code(new wavelength) with the variable waveplate or other filter(782a)); filtering the second code with the first wavelength filter switch(See Paragraph 136, Fig. 14  i.e. filtering the second code(New wavelength) with the first wavelength filter switch(782B); receiving the filtered second code with the receiver sensor(See Paragraph 135, Fig. 14  i.e. receiving the filtered second code with the receiver sensor(784)); and based on the received filtered first and second codes, synchronizing the laser emitter(See Paragraph 137,141,142, Fig. 14  i.e. a controller(758) for based on the received filtered first and second codes, synchronizing the laser emitter).  
Considering Claim 2 LaChapelle discloses the method of claim 1, wherein the first and second codes are transmitted from the laser emitter through a second wavelength filter switch(See Paragraph 135,136, Fig. 14  i.e. the first and second codes are transmitted from the laser emitter(758) through a second wavelength filter switch(782B)).  
Considering Claim 4 LaChapelle discloses the method of claim 1 further comprising tracking a position of a target based on the received filtered first and second codes(See Paragraph 113, Fig. 7  i.e. tracking a position(distance) of a target based on the received filtered first and second codes(point cloud data) received from the laser(352)).  
Considering Claim 9 LaChapelle discloses the method of claim 1, wherein the first wavelength switch is a spectral spatial filter switch(See Paragraph 135,136, Fig. 14  i.e. the first wavelength switch(782A/B) is a spectral spatial filter switch which is adjustable by the controller(758)).  
	Claim 10 is rejected for the same reason as in claim 1.
	Claim 11 is rejected for the same reason as in claim 2.
Claim 13 is rejected for the same reason as in claim 4.
Claim 18 is rejected for the same reason as in claim 9.
Considering Claim 19 LaChapelle discloses a communication system, comprising: transmitting a first temporal code of a first wavelength and a first amplitude from a laser emitter(See Paragraph 65, 131, 142,143, Fig. 14,15  i.e. transmitting a first code(which is the output signal encoded by light module(752 of fig. 14)) of a first wavelength from the laser emitter(780 of fig. 14)(804 of fig. 15). The transmitted first code inherently has amplitude, wavelength which is controlled by controller(758)); receiving, at a variable waveplate or other filter, the first temporal code(See Paragraph 135,136, Fig. 14  i.e. receiving, at a variable waveplate or other filter(782A), the first code); filtering, with a first wavelength filter switch, the first temporal code received by the variable waveplate or other filter(See Paragraph 136, Fig. 14  i.e. filtering, with a first wavelength filter switch(782B), the first code received by the variable waveplate or other filter(782A)); receiving the filtered first temporal code with a receiver sensor(See Paragraph 135, Fig. 14  i.e. receiving the filtered first code with a receiver sensor(784)); transmitting a second temporal code of a second wavelength and a second amplitude from the laser emitter(See Paragraph 142-144, 65, 131, Fig. 14,15  i.e. selecting and transmitting a second code(which is the output signal encoded by light module(754 of fig. 14)) of a second wavelength(new wavelength(step 812 of fig. 15)) from the laser emitter(758 of fig. 14). The transmitted second code inherently has amplitude, wavelength which is controlled by controller(758)); receiving the second temporal code with the variable waveplate or other filter(See Paragraph 136, Fig. 14  i.e. receiving the second code(new wavelength) with the variable waveplate or other filter(782a)); filtering the second temporal code with the first wavelength filter switch(See Paragraph 136, Fig. 14  i.e. filtering the second code(New wavelength) with the first wavelength filter switch(782B); receiving the filtered second temporal code with the receiver sensor(See Paragraph 135, Fig. 14  i.e. receiving the filtered second code with the receiver sensor(784)); and decoding the received filtered first and second temporal codes(See Paragraph 135,143, Fig. 14  i.e. the receiver sensor(784) for decoding or determining the received filtered first and second temporal codes).  
	Claim 20 is rejected for the same reason as in claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3,7,12,16 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle(US 2018/0284228) in view of Shah et al.(US 10,845,480). 
Considering Claim 3 LaChapelle does not explicitly discloses the method of claim 1, wherein the first and second codes are transmitted through a laser amplifier, wherein the first and second codes comprise high-power laser beams.  
Shah teaches the method of claim 1, wherein the first and second codes are transmitted through a laser amplifier, wherein the first and second codes comprise high-power laser beams(See Paragraph 135,136, Fig. 14  i.e. the first and second codes outputted from the wavelength combiner(420) are transmitted through a laser amplifier(410), wherein the first and second codes comprise high-power laser beams (any power can be considered as a high power since high is a relative term)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of LaChapelle, and have the first and second codes to be transmitted through a laser amplifier, wherein the first and second codes comprise high-power laser beams, as taught by Shah, thus improving transmission signal quality by optimizing signal strength using an amplifier.
Claim 12 is rejected for the same reason as in claim 3.
Considering Claim 7 LaChapelle discloses the method of claim 1, a second wavelength filter switch is used to transmit each code individually(See Paragraph 135,136, Fig. 14  i.e. a second wavelength filter switch(782A/B) is used to transmit each code individually based on the control signal received from the controller(758)).  
LaChapelle does not explicitly disclose wherein the first and second codes are generated simultaneously.
Shah teaches the method of claim 1, wherein the first and second codes are generated simultaneously(See Col. 31 lines 12-19, fig. 9 i.e. the first and second codes are generated simultaneously(at approximately the same time).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of LaChapelle, and have the first and second codes to be generated simultaneously, as taught by Shah, thus improving transmission signal quality and also enabling the distance t the target to be determined using the simultaneous generated signals, as discussed by Shah(Abstract, Col. 31 lines 12-19).
Claim 16 is rejected for the same reason as in claim 7.
Claims 8,17 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle(US 2018/0284228) in view of Sommer et al. (US 9,645,291).
Considering Claim 8 LaChapelle does not explicitly disclose the method of claim 1, wherein the first wavelength switch is a dichroic filter switch.
Sommer teaches the method of claim 1, wherein the first wavelength switch is a dichroic filter switch(See Col. 9 lines 1-5, fig. 16 i.e. the first wavelength switch is a dichroic filter switch(16)).
  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of LaChapelle, and have the first wavelength switch to be a dichroic filter switch, as taught by Sommer, thus improving transmission signal quality by filtering out undesired signal using dichroic filter, as discussed bySommer  (Col. 1 lines 23-25).
Claim 17 is rejected for the same reason as in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637